DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on approved.  These drawings are March 10, 2022.

Allowable Subject Matter
Claims 1, 6, 7, 10, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a cross filler for arrangement within a Local Area Network (LAN) cable having a plurality of twisted pair conductors, said cross filler comprising: a body; and a plurality of arms radially extending arms from a center point, at substantially 90 degrees from one another, wherein each of said arms has a plurality of spaced apart notches cut into said arms, said notches spaced apart and disposed at the same longitudinal length along the length of said arms, wherein each of said notches are dimensioned to improve flexibility of said LAN cable and said cross-filler, without physical breakdown of said cross filler, and wherein said notches are spaced along the longitudinal length of said arms such that there is at least one (1) notch per arm, per quadrant of bend radius, equating to a maximum notch spacing of 2a times and OD (Outside Diameter) for said cable, when said cable is an UTP (Unshielded Twisted Pair) cable (claim 1).  This invention also deals with a cross filler for arrangement within a Local Area Network (LAN) cable having a plurality of twisted pair conductors, said cross filler comprising: a body; and a plurality of arms radially extending from a center point, at substantially 90 degrees from one another, notches are included on said arms, dimensioned to improve flexibility of said LAN cable and said cross-filler, without physical breakdown of said cross filler, and wherein said notches are spaced along the longitudinal length of said arms such that there is at least one (1) notch per arm, per quadrant of bend radius, equating to a maximum notch spacing of 42 times and OD (Outside Diameter) for said cable, when said cable is a shielded twisted pair cable (claim 16).  This invention deals with a cross filler for arrangement within a Local Area Network (LAN) cable having a plurality of twisted pair conductors, said cross filler comprising: a body; and a plurality of arms radially extending from a center point, wherein each of said arms has a plurality of spaced apart notches cut into said arms, said notches spaced apart along the length of said arms, wherein each of said notches are dimensioned to improve flexibility of said LAN cable and said cross-filler, without physical breakdown of said cross filler, wherein said notches are cut into said arms to a depth down to said center point, and wherein said notches are cut with a width of greater than zero but a width less than 1/2 a lay length of one of said twisted pairs with a tightest length (claim 17).  The above stated claimed limitations are not taught or suggested by the prior art of record and therefore claims 1, 6, 7, 10, and 16-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 3, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “This is unlike the present situation. Clark does not recognize the general conditions. As noted in the prior Amendment in order to be considered obvious, a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05(II)(B)" is persuasive and therefore claims 1, 6, 7, 10, and 16-18 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 10, 2022